Name: 84/121/EEC: Commission Decision of 24 February 1984 withdrawing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural activity;  regions of EU Member States
 Date Published: 1984-03-06

 Avis juridique important|31984D012184/121/EEC: Commission Decision of 24 February 1984 withdrawing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever Official Journal L 064 , 06/03/1984 P. 0022 - 0022 Spanish special edition: Chapter 03 Volume 30 P. 0010 Portuguese special edition Chapter 03 Volume 30 P. 0010 *****COMMISSION DECISION of 24 February 1984 withdrawing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever (84/121/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 83/646/EEC (2), and in particular Article 13a (2) thereof, Whereas Council Decision 82/838/EEC (3) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine-fever-free or swine-fever-free; Whereas outbreaks of classical swine fever have been recorded in some of the parts of the territory of the Federal Republic of Germany referred to in Annexes I and II to Decision 82/838/EEC; Whereas, by Decision 83/593/EEC (4), the Commission has suspended for a period of 15 days the status of official freedom from swine fever or freedom from swine fever of affected parts of German territory; Whereas, taking account of the epidemiological evolution of the disease, the Commission, by Decision 83/633/EEC (5), temporarily prolonged this period of suspension for certain regions beyond the 15 days provided for initially; Whereas, since that time, study of the epidemiological situation leads to the conclusion that the disease has persisted in certain districts and it is necessary to withdraw the status of swine-fever-free from these districts; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The status of those parts of the territory of the Federal Republic of Germany as areas recognized to be swine-fever-free within the meaning of Article 13a (2) of Directive 72/461/EEC is withdrawn for the region listed in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 24. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 47, 19. 2. 1983, p. 29. (4) OJ No L 318, 3. 12. 1983, p. 34. (5) OJ No L 355, 17. 12. 1983, p. 49. ANNEX Regions in the Federal Republic of Germany for which the swine-fever-free status is withdrawn The Regierungsbezirk Weser-ems.